The defendants pleaded verbally that they owed nothing. The plaintiff obtained a judgment for g40 08. The defendants brought this certiorari to reverse the judgment.
The counsel for the plaintiffs in error raised a number of objections, as well to the proceedings as to the right of the plaintiff below to recover. The one on which the Court decided the case was, that it did not appear by the state of demand, thatthe maintenance of the wench was at the request, or by the direction or authority of the defendants; that even if the defendants were liable to support the slave, which he denied, yet that it did not lay in the power of any person to furnish that support without their approbation or request, and then bring an action against them for it. He also insisted- that the executors or administrators of the deceased, were first liable.
The Cotjiit gave no opinion as to the persons liable to support the slave, nor the manner of compelling it; but were clearly of opinion, that the plaintiff belowcould not take upon herself to maintain the slave, and then bring an action for such maintenance, and reversed the judgment.